—Judgment unanimously affirmed. Memorandum: On appeal from a judgment convicting him following a jury trial of assault in the first degree (Penal Law § 120.10 [3]) and assault in the second degree (Penal Law § 120.05 [2]), defendant contends that the conviction is not supported by legally sufficient evidence. We disagree (see generally, People v Bleakley, 69 NY2d 490, 495). Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620, 621), we conclude that there is a valid line of reasoning and permissible inferences to lead a rational person to the conclusion that defendant caused the victim’s injuries (see, People v Thomas, 274 AD2d 761, 763). The sentence is neither unduly harsh nor severe. (Appeal from Judgment of Oneida County Court, Donalty, J. — Assault, 1st Degree.) Present — Pigott, Jr., P. J., Wisner, Hurlbutt, Kehoe and Lawton, JJ.